Citation Nr: 1242322	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  06-38 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected postoperative residuals of a nasal septum deformity with vasomotor rhinitis.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1970. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision in which the RO continued a 10 percent rating for the Veteran's service-connected postoperative residuals of a nasal septum deformity with vasomotor rhinitis.  The Veteran perfected a timely appeal. 

The Board notes that a review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In May 2011, the Veteran testified at a personal hearing at the local RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been reviewed and associated with the claims file.  

This claim was previously before the Board and was remanded in August 2011 for further development.  

The issue of entitlement to service connection for a spine condition, entitlement to service connection for a right shoulder condition, entitlement to service connection for chronic sinusitis, and entitlement to service connection for headaches have been raised by the record (See August 2012 Statement in Support of Claim and July 2012 VA examination report), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has thoroughly reviewed the Veteran's claims file and has determined that the Veteran's claim must be remanded.  The Board regrets the delay but finds that adjudication of the issue at his juncture would be prejudicial to the Veteran.  

This appeal arises from an October 2004 rating decision in which the Veteran was denied a rating in excess of 10 percent for his service-connected deformity, nasal septum with deformity of nose, post operative.  During the pendency of the appeal, the RO issued a July 2009 rating decision which granted service-connection for vasomotor rhinitis, secondary to postoperative nasal septum deformity and assigned a noncompensable rating.  The July 2009 rating decision explained that this condition would be combined with the Veteran's service-connected postoperative nasal septum deformity because his rhinitis was caused by this condition.  The rating decision stated that in order for vasomotor rhinitis to be rated separately, the requirements for an evaluation of 10 percent must be met for rhinitis.  

The Veteran was examined by the VA in July 2012.  The examiner diagnosed the Veteran with chronic sinusitis and deviated nasal septum.  The examiner further noted that the Veteran has headaches which are attributable to his chronic sinusitis.  

The examiner stated, after reviewing the Veteran's claims file and VA records, that the Veteran's headaches are at least as likely as not attributable to the service-connected postoperative residuals of a nasal septum deformity with vasomotor rhinitis.  Research shows that the most common symptom from a badly deviated or crooked septum is difficulty breathing through the nose.  The symptoms are usually worse on one side, and sometimes actually occur on the side opposite the bend.  In some cases the crooked septum can interfere with the drainage of the sinuses, resulting in repeated sinus infections.  A deviated septum may cause blockage or one or both nostrils, nasal congestion, sometimes one-sided frequent nosebleeds, frequent sinus infections, at times, facial pain, headaches, postnasal drip and/or noisy breathing during sleep.  

The July 2012 examiner's report raises the question of whether the Veteran's diagnosed chronic sinusitis is etiologically related to the Veteran's service-connected postoperative residuals of a nasal septum deformity with vasomotor rhinitis, as such this issue has been referred to the RO for development.  

Under these circumstances, the Board finds that, as the issue on appeal is inextricably intertwined with the referred claims for entitlement to service connection for chronic sinusitis and entitlement to service connection for headaches, they should be considered together, and thus a decision by the Board on the Veteran's claim for a rating in excess of 10 percent for service-connected postoperative residuals of a nasal septum deformity with vasomotor rhinitis at this juncture would be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that issues are 'inextricably intertwined' when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

In addition, the Board notes that the VA has a further duty to assist the Veteran in obtaining evidence that is pertinent to his pending claim.  At his July 2012 VA examination, the Veteran reported having nasal surgery on June 22, 2012.  It is unclear from the record whether the Veteran had surgery at a VA facility or at a private facility.  As such, upon remand, the Veteran should be asked to identity where the surgery took place and provide any necessary information and or authorization in order for VA to attempt to obtain those outstanding records.  

Accordingly, the case is REMANDED for the following action:


1.  A letter should be sent the Veteran asking him to identify the location of the VA hospital/medical center or private facility where he received nasal surgery on June 22, 2012.  The Veteran should be asked to provide the necessary authorization if the surgery was performed at a private facility.  

If a response is received, the RO/AMC should attempt to obtain any outstanding records.  Documentation of the request and any response should be associated with the claims file.  If this search has negative results, documentation to that effect should be included in the claims file. 

2.  After completion of the above action, and any additional notification and/or development deemed warranted, and after first adjudicating the issues referred to the RO in the introduction, readjudicate the claim, in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



